            Case 1:18-po-00303-SAB Document
                       IN THE UNITED STATES 22  Filed 05/06/20
                                             DISTRICT   COURT Page 1 of 3
                                      For The
                          EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                     Case No. 1:18-po-00303-SAB

                  Plaintiff,                  DEFENDANT’S AMENDED STATUS REPORT
v.                                            ON UNSUPERVISED PROBATION

AMADEU GONCALVES III,

                 Defendant.


       PURSUANT to an order of this Court the Defendant hereby submits his status report on

unsupervised probation:

       Convicted of:                 Possession of Controlled Substance
                                     in violation of 36 C.F.R. Section 2.35(b)(2)
       Sentence Date:                May 16, 2019
       Review Hearing Date:          May 7, 2020
       Probation Expires On:         May 15, 2020

CONDITIONS OF UNSUPERVISED PROBATION:
☒      Obey all federal, state and local laws; notify the court and, if represented by Counsel, your
       counsel of any change of address and contact number.

☒      Monetary Fines & Penalties in Total Amount of: $290 which Total Amount is made up of a
       Fine: $ 250 Processing Fee: $30 Special Assessment: $10.

☐      Community Service hours Imposed of: 0

☐      Other Conditions: complete 6 hours of drug education by November 15, 2019
        Case 1:18-po-00303-SAB Document 22 Filed 05/06/20 Page 2 of 3
COMPLIANCE:

☐     Defendant has complied with and completed all conditions of probation described-above.

      Otherwise:

☐     Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
      being placed on probation by this Court.

              If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

☒     To date, Defendant has paid his entire financial penalty, a total of $ 290.00

      ☐ If not paid in full when was last time payment:       Date: Click here to enter a date.
                                                              Amount:
☐     To date, Defendant has performed Click here to enter text. hours of community service.

☒     Compliance with Other Conditions of Probation: Mr. Goncalves completed an 8 hour drug education
      course. See attached certificate.


GOVERNMENT POSITION:
☒     The Government agrees to the above-described compliance.
☐     The Government disagrees with the following area(s) of compliance:


DATED: May 5, 2020                                       /s/ William Taylor
                                                         WILLIAM TAYLOR
                                                         Special Assistant United States Attorney


DEFENDANT’S REQUEST (OPTIONAL):
      In light of the information detailed in this status report, the defendant moves for the following:
      ☒       that the review hearing set for 5/7/2020 at 10:00 a.m.
              ☐       be continued to ___________ at 10:00 a.m.; or
              ☒       be vacated.
      ☐       that Defendant’s appearance for the review hearing be waived.


DATED: May 5, 2020                                       /s/ Matthew Lemke
                                                         MATTHEW LEMKE
                                                         Assistant Federal Defender
                                                         Attorney for Defendant




                                                     2 of 3
              Case 1:18-po-00303-SAB Document 22 Filed 05/06/20 Page 3 of 3
                                             ORDER
         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☒      GRANTED. The Court orders that the Review Hearing be vacated.

         ☐      DENIED.



IT IS SO ORDERED.

Dated:       May 6, 2020
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3 of 3
